Exhibit 10.1

CHIEF EXECUTIVE EMPLOYMENT AGREEMENT

THIS CHIEF EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is entered into
effective as of September 13, 2005 by and between CTI GROUP (HOLDINGS), INC., a
Delaware corporation (the “Corporation”), having its principal place of business
at 333 N. Alabama Street, Suite 240, Indianapolis, Indiana 46204 and JOHN
BIRBECK (“Employee”), whose address is 64 Frieth Road, Marlow Bucks, SL7 2QU UK.

Background

The Corporation desires to employ the Employee and Employee desires to be
employed by the Corporation on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto, intending to be
legally bound hereby, agree as follows:

Section 1. Employment and Duties.

(a) Upon the terms and conditions set forth herein, the Corporation hereby
agrees to employ the Employee, and the Employee agrees to accept such employment
and to perform his duties and responsibilities hereunder. Employee shall serve
as the President and Chief Executive Officer of the Corporation and in such
positions as reasonably may be assigned by the Board of Directors of the
Corporation (the “Board”) or the Executive Committee of the Board (the
“Executive Committee”). In the performance of services hereunder, Employee shall
devote his best efforts and essentially all of his time during normal business
hours to the business of the Corporation, subject to vacations and sick leave.
Employee shall, subject to the direction of the Board or the Executive
Committee, have, such authority and perform such duties and functions incidental
to the position that he holds with the Corporation or such other duties and
functions as may from time to time be assigned to him by the Board. Employee’s
responsibilities will include, without limitation, the duties and
responsibilities customarily associated with a Chief Executive Officer and
Executive Committee. Employee shall cooperate fully with the Board, the
Executive Committee and the other executive officers of the Corporation.
Employee shall also be available to assist subsidiaries and affiliates of the
Corporation. Employee shall not engage in any other business activity during the
term of this Agreement which may interfere with his ability to discharge his
duties and responsibilities to the Corporation.

(b) Employee represents to the Corporation that he is not subject or a party to
any employment agreement, non-competition covenant, non-disclosure agreement or
other agreement, covenant, understanding or restriction which would prohibit
Employee from executing this Agreement and performing fully his duties and
responsibilities hereunder, or which would in any manner, directly or
indirectly, limit or affect the duties and responsibilities which may now or in
the future be assigned to Employee by the Corporation.

Section 2. Employment Term. Unless sooner terminated in accordance with the
provisions of this Agreement, the term of this Agreement shall commence on
September 13, 2005 and shall continue for one year and thereafter shall continue
for additional one-year periods unless either party gives the other party
written notice of non-renewal at least 90 days prior to any anniversary date of
this Agreement. As used herein, the term “Employment Term” shall refer to the
foregoing period.

Section 3. Compensation. For all services rendered by the Employee under this
Agreement, the Corporation shall pay Employee an annual salary (the “Salary”) at
the rate of $275,000 for the Employment Term, less withholding required by law
or agreed to by Employee, payable in accordance with the Corporation’s customary
and usual payroll practice for its employees. The Corporation agrees that the
Salary will be reviewed at least annually by the Board to determine if an
increase is appropriate, which increase shall be in the sole discretion of the
Board. The Salary shall not be decreased during the Employment Term. Employee
agrees that he will waive any fee payable to him for his services as Chairman of
the Board of Directors.

Section 4. Bonus and Additional Benefits.

(a) Bonus. No later than January 31 of each calendar year that Employee is
employed by the Corporation pursuant to this Agreement, beginning January 1,
2006, Employee and the Corporation’s Board of Directors will confer and agree on
targets and/or goals to be achieved for that calendar year and the amount of
bonus to be paid to Employee depending on the extent of attainment of such
targets and/or goals. The agreement reached by Employee and the Board shall be
attached as an addendum to this Agreement each calendar year. The parties agree
that the amount of bonus payable to Employee for full achievement of all targets
and/or goals in any calendar year shall be no less than $250,000 and may exceed
that amount if deemed appropriate by the Board in its sole discretion. In the
event that Employee’s employment with the Corporation ends during the course of
a calendar year, Employee shall be eligible for a pro rata amount of the bonus
he would have received (if any) if he had remained employed for the full
calendar year. For the period September 13, 2005 through December 31, 2005, the
Corporation shall pay Employee a bonus in the amount of $62,500. All bonus
payments shall be made to Employee by the end of January of the year following
the year for which the bonus is payable. Any such Bonus shall be in lieu of any
cash or other bonuses provided by the Corporation to its employees or senior
executives generally, and Employee shall not be entitled to any such cash or
other bonuses.

(b) Additional Benefits. Employee shall be entitled to five (5) weeks (25
working days) of paid vacation per year, with no right to carry over vacation to
the next year, but unused vacation may be sold back to the Corporation.

Employee shall be paid a non-accountable automobile allowance of $500 per month
for each full month during the Employment Term, payable in accordance with the
Corporation’s customary and usual payroll practices for its employees.

During the period that Employee is employed by the Corporation pursuant to this
Agreement, the Corporation will provide Ms. Amanda Powell with economy class air
fare for up to 12 round trips from the United States to the United Kingdom each
full calendar year (and a pro rata number of such trips for any partial calendar
year of such employment), and will reimburse her for the amount she pays to
obtain health insurance coverage for herself (up to the amount the Corporation
pays for individual coverage for the Corporation’s employees).

The Corporation will reimburse Employee for the amount he pays for temporary
apartment rental (not to exceed $1,800.00 per month without the prior approval
of the Corporation) until such time as Employee has made arrangements for
permanent housing or for six months, whichever is less. Employee shall also be
paid a furnishing and household goods allowance in the amount of $12,000. In the
event that Employee moves his household goods from the United Kingdom to the
United States, he will be reimbursed for the lesser of his actual reasonable
relocation expenses associated with such move or $80,000.

Section 5. Fringe Benefits. Except as set forth in Section 4, Employee shall be
entitled to all normal and usual benefits (including health insurance) provided
by the Corporation to its senior executives generally, including, but not
limited to reimbursement for reasonable expenses incurred in connection with
performing services for the Corporation upon presentation of an itemized account
and written proof of such expenses in accordance with policies established by
the Corporation and participation in any health or hospitalization plans. This
provision shall not obligate the Corporation to provide any specific benefits
and shall not prohibit the Corporation from changing such benefits. Employee
alone shall be responsible for the payment of all federal, state and local taxes
in respect of payments to be made and benefits to be provided under this
Agreement.

Section 6. Stock Options. The Corporation shall grant to Employee, no later than
30 days after the effective date of this Agreement, a stock option to purchase
500,000 shares of Class A common stock of the Corporation on the date of the
grant, which shares of such grant shall vest on the date of the grant. The
Corporation shall grant to Employee a stock option to purchase an additional
250,000 shares of Class A common stock of the Corporation on September 13, 2006
and another 250,000 shares of Class A common stock of the Corporation on
September 13, 2007, which shares of such grants shall vest on the dates of the
grants (provided that Employee is employed as Chief Executive Officer and
President of the Corporation on each of said vesting dates). The exercise price
per share for each such option shall be the fair market value of the common
stock of the Corporation on the dates of each of the grants.

Section 7. Confidential Information. For purposes of this Section 7,
Confidential Information shall mean all confidential and proprietary technical,
business and financial information of the Corporation and its affiliates,
including, but not limited to, marketing and financial information, personnel,
sales and statistical data, plans for future development, computer programs,
information and knowledge pertaining to products and services offered,
inventions, innovations, designs, ideas, plans, trade secrets, proprietary
information, construction, advertising, sales methods and systems, sales and
profit figures, customer and client lists, and relationships between the
Corporation and its affiliates, customers, clients, suppliers and others who
have business dealings with the Corporation and its affiliates, information with
respect to various techniques, procedures, processes and methods and any other
information acquired, learned, used or developed by Employee or others during
his employment by the Corporation. Employee recognizes and acknowledges that by
reason of his employment by and service to the Corporation (both during the
Employment Term and before or after it), he has had and will continue to have
access to Confidential Information. Employee acknowledges that such Confidential
Information is a valuable and unique asset and Employee agrees that he will not,
either during or after his employment by the corporation, use any Confidential
Information for his own commercial benefit or the benefit of others nor disclose
any Confidential Information to any person, firm or corporation not connected
with the Corporation for any reason whatsoever except as his duties hereunder
may require or as authorized in writing by the Board or the Executive Committee.
However, Employee shall be relieved of his responsibilities under this Section 7
with respect to any Confidential Information which is in the public domain
through no fault of Employee. All documents, magnetic media and other materials
containing Confidential Information made or compiled by or made available to
Employee during the course of his employment, and all copies thereof, are and
shall be the property of the Corporation and shall be delivered to the
Corporation by Employee immediately upon the conclusion of his employment.

Section 8. Inventions and Ideas; Ownership of Work Product.

(a) All work produced by Employee in the course of his employment under this
Agreement including, without limitation, all inventions, creations, expressions,
improvements, computer programs, specifications, operating instructions and all
other documentation, whether copyrightable or uncopyrightable, or patentable or
unpatentable, which are first conceived, made or otherwise originated or
acquired, or first actually or constructively reduced to practice during his
employment by the Corporation or within six (6) months following expiration or
termination hereof, whether preliminary or final, and on whatever media rendered
(collectively, the “Work Product”), shall be deemed work made for hire and made
in the course of services rendered for the Corporation and shall be the sole and
exclusive property of the Corporation. The Corporation shall have the sole,
absolute and unlimited right throughout the world to protect by patent or
copyright, and to make, have made, use, reconstruct, repair, modify, reproduce,
publish, distribute and sell the Work Product, in whole or in part, or combine
the Work Product with other matter, or not use the Work Product at all, as it
sees fit.

(b) To the extent that title to the Work Product may not, by operation of law,
vest in the Corporation, or such Work Product may not be considered to be work
made for hire, the Employee hereby irrevocably agrees to transfer and assign to
the Corporation in perpetuity all worldwide right, title and interest in and to
the patent rights, copyrights, trade secrets and other proprietary rights
(including, without limitation, applications for registration thereof, and all
priority rights therein under applicable international conventions for the
protection of such rights) in, and ownership of, the Work Product that the
Employee may have, as and when such rights arise.

(c) Employee hereby agrees, without cost to the Corporation other than
reimbursement of reasonable expenses, to cooperate fully with the Corporation in
executing all applications for patents, copyrights, assignments and other
documents, papers and writing and to perform all acts and do all things
necessary to protect or vest the Corporation’s rights in or to the Work Product,
whether during the term of his employment or at anytime thereafter. If the
Corporation is unable, after reasonable effort, to secure Employee’s signature
on any documents or documents needed to apply for or prosecute any patent,
copyright, or right or protection relating to any Work Product, whether because
of Employee’s physical or mental incapacity or for, any other reason whatsoever,
Employee hereby irrevocably designates and appoints the Corporation and its duly
authorized officers and agents as Employee’s agent and attorney-in-fact, to act
for and in his behalf and stead to execute and file any such application or
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyrights, or similar protections thereon
with the same legal force and effect as if executed by Employee.

Section 9. Non-Competition.

(a) During his employment by the Corporation and for a period of 90 days after
the employment of Employee by the Corporation or any of its affiliates has ended
(whether or not such employment is pursuant to this Agreement), Employee will
not, directly or indirectly: (i) anywhere in the world own, manage, operate,
join, control, finance or participate in the ownership, management, operation,
control or financing of, render financial assistance to, or be connected as an
officer, director, employee, partner, principal, agent, representative,
consultant or otherwise with or use or permit his name to be used in connection
with, any competing business; (ii) contact or attempt to persuade any agents or
employees of the Corporation or any of its affiliates to terminate their
relationship with the Corporation or any of its affiliates, nor do any act which
may result in the impairment of the relationship between the Corporation or any
of its affiliates and its agents or employees; or (iii) in anyway, for his own
account, or for the account of any person, firm, corporation or enterprise
engaged in a competing business, directly or indirectly through others, sell to,
solicit, contact, serve, or cater to any person, firm, corporation or other
enterprise which is or was a customer of the Corporation during his employment
by the Corporation, regardless of the time when, or the person by or through
whom, said customer became a customer of the Corporation; provided, however,
that nothing in this Section 9 shall prohibit Employee from owning interests of
less than one percent (1%) in companies with securities traded on a national
securities exchange or quoted on the National Association of Securities Dealers,
Inc. Automated Quotation System.

(b) The parties acknowledge and agree that, for purposes of this Section 9, a
“competing business”, on the date hereof is the development, marketing, support
and sale of data processing software (which data processing software directly
competes with Corporation’s data processing software) and telecommunication
systems management, traditional paper billing, electronic billing, rating,
printing and mailing services.

(c) Employee acknowledges and agrees that the geographical area in which the
Corporation conducts its business is worldwide.

Section 10. Equitable Relief.

(a) Employee acknowledges that the restrictions contained in Sections 7, 8 and 9
hereof are reasonable and necessary to protect the legitimate interests of the
Corporation and its affiliates, that the Corporation would not have entered into
this Agreement in the absence of such restrictions, and that any violation of
any provision of those Sections will result in irreparable injury to the
Corporation. Employee represents that his experience and capabilities are such
that the restrictions contained in Section 9 hereof will not prevent Employee
from obtaining employment or otherwise earning a living at the same general
level of economic benefit as anticipated by this Agreement. Employee further
represents and acknowledges that (i) he has been advised by his own independent
legal counsel in respect of this Agreement, and (ii) that he has had full
opportunity, prior to execution of this Agreement, to review thoroughly this
Agreement with his counsel.

(b) Employee agrees that the Corporation shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages, as
well as an equitable accounting of all earnings, profits and other benefits
arising from any violation of Sections 7, 8 and 9 hereof, which rights shall be
cumulative and in addition to any other rights or remedies to which the
Corporation may be entitled. In the event that any of the provisions of
Sections 7, 8 and 9 hereof should ever be adjudicated to exceed the time,
geographic, product or service, or other limitations permitted by applicable law
in any jurisdiction; then such provisions shall be deemed reformed in such
jurisdiction to the maximum time, geographic, product or service, or other
limitations permitted by applicable law.

Section 11. Termination.

(a) The Employee’s employment pursuant to this Agreement shall be terminated
during the Employment Term only as follows:

(i) at anytime by Employee, by Employee giving written notice of his voluntary
resignation to the Board at least 90 days before the resignation is to be
effective;

(ii) at Will (as defined below) by the Corporation, by Corporation giving
written notice to the Employee at least 90 days before the termination is to be
effective; or

(iii) immediately upon the Employee’s death or Disability (as defined below) or
upon mutual agreement of Employee and Corporation.

(b) “at Will” shall mean for any reason upon the majority vote of the Board or
Executive Committee at a duly constituted meeting of the Board or Executive
Committee.

(c) “Disability” shall mean either the total and permanent disability or partial
and permanent disability of Employee due to illness or incapacity which prevents
him from performing all or substantially all of his duties and responsibilities
hereunder for six months in any twelve month period as determined by the Board
of Directors or Executive Committee of the Corporation.

(d) In the event of the termination of this Agreement for any reason,
Sections 7, 8 and 9 shall survive.

Section 12. Rights After Termination; Separation Pay.

(a) If Employee’s employment terminates pursuant to Section 11(a) or pursuant to
notice by either party pursuant to Section 2, the Corporation shall pay Employee
all accrued and unpaid Salary and benefits through the date of termination of
employment (“Termination Date”) and unpaid business expenses previously paid and
reimbursable pursuant to Section 5 through the Termination Date. Unless set
forth in the remainder of this Section 12, Employee shall not be entitled to any
separation pay.

(b) If Employee’s employment terminates pursuant to Section 11(a)(ii), the
Corporation shall pay Employee as separation pay three months’ salary at
Employee’s then current base annual salary and an additional amount of the
greater of $62,500 or 25% of the maximum annual bonus. As a condition to
receiving such separation pay under this Agreement, Employee shall execute a
release in a form satisfactory to the Corporation.

Section 13. Notices. All notices or other communications which may be or are
required to be given pursuant to this Agreement shall be in writing and shall be
deemed to have been given, if delivered personally, upon delivery, if sent by
registered or certified mail postage prepaid, two business days after mailing,
or if sent by overnight mail, one business day after mailing, to the other party
at the address stated above, or such other address as either party may supply in
the future.

Section 14. Survival. Notwithstanding the expiration or termination of this
Agreement or his employment by the Corporation, the obligations of the Employee
under Sections 7, 8 and 9 hereof shall survive and remain in full force and
effect for the periods therein provided, and the obligations of the Corporation
to make all required payments hereunder shall survive and remain in full force
and effect.

Section 15. Governing Law. This Agreement shall be governed by and interpreted
under the laws of the State of Indiana without giving effect to any conflict of
laws provisions.

Section 16. Contents of Agreement; Amendment and Assignment.

(a) This Agreement supersedes all prior agreements, letters or term sheets and
sets forth the entire understanding among the parties hereto with respect to the
subject matter hereof and cannot be changed, modified, extended or terminated
except upon written amendment approved by the Board and executed on its behalf
by a duly authorized officer(s). Without limitation, nothing in this Agreement
shall be construed as giving Employee any right to be retained in the employ of
the Corporation beyond the expiration of the Employment Term, and Employee
specifically acknowledges that he shall be subject to discharge by the
Corporation pursuant to the terms and conditions of this Agreement.

(b) Employee acknowledges that from time to time, the Corporation may establish,
maintain and distribute employee manuals or handbooks or personnel policy
manuals, and officers or other representatives of the Corporation may make
written or oral statements relating to personnel policies and procedures. Such
manuals, handbooks and statements are intended only for general guidance. No
policies, procedures or statements of any nature by or on behalf of the
Corporation (whether written or oral, and whether or not contained in any
employee manual or handbook or personnel policy manual), and no acts or
practices of any nature, shall be construed to modify this Agreement or to
create express or implied obligations of any nature to Employee.

(c) All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Employee hereunder are of
a personal nature and shall not be assignable or delegatable in whole or in part
by Employee.

Section 17. Severability. If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction.

Section 18. Remedies, Cumulative; No Waiver. No remedy conferred upon either
party hereto by this Agreement is intended to be exclusive of any other remedy,
and each and every such remedy shall be cumulative and shall be in addition to
any other remedy given hereunder or now or hereafter existing at law or in
equity. No delay or omission by the Corporation in exercising any right, remedy
or power hereunder or existing at law or in equity shall be construed as a
waiver thereof, and any such right, remedy or power may be exercised by the
Corporation from time to time and as often as maybe deemed expedient or
necessary by the Corporation in its sole discretion.

Section 19. Miscellaneous. All section headings are for convenience only. This
Agreement may be executed in several counterparts, each of which is an original.
It shall not be necessary in making proof of this Agreement or any counterpart
hereof to produce or account for any of the other counterparts.

Section 20. Dispute Resolution; Arbitration. In the event a dispute between the
parties arises under this Agreement, the parties shall submit the dispute to
binding arbitration before a single arbitrator knowledgeable of the software
industry in Indianapolis, Indiana, under the Commercial Arbitration Rules of the
American Arbitration Association, except that temporary restraining orders or
preliminary injunctions, or their equivalent, may be obtained from any court of
competent jurisdiction. The hearing proceedings in the arbitration shall be
generally governed by the Federal Rules of Civil Procedure, the Federal Rules of
Evidence and the judicial precedent interpreting those rules as the same may or
may not be determined to be applicable and appropriate by the arbitrator. The
decision of the arbitrator shall be final and binding with respect to the
dispute subject to the arbitration and shall be enforceable in any court of
competent jurisdiction. Each party shall bear its own expenses, attorneys’ fees
and costs incurred in such arbitration. The arbitrator shall be required to
provide written reasons for the arbitrator’s decision.

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement.

/s/John Birbeck
John Birbeck, Employee

CTI GROUP (HOLDINGS), INC.


By: /s/ Rupert Armitage,
Rupert Armitage, Director

